DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 

Applicant’s submission filed 10/11/2021 has been entered. 

Response to Arguments

Applicant's submission filed 10/11/2021 has been fully considered.  Applicant’s amendments to the specification have overcome the objection of record by clarifying the brief description of the drawings section.  Applicant’s amendments to the claims have overcome the 112(a) rejection of record by deleting subject matter that does not have written description.  Applicant’s amendments to the claims have overcome the 112(d) rejection of record by amending claim 9 into independent form.  Upon further consideration, the 103 rejection over Eckel in view of Emans of record is withdrawn for the reasons set forth below.  Any previous rejections and/or objections not reiterated herein have been withdrawn. 

Allowable Subject Matter

Claims 1, 4, 6, 9, 11 - 14, 20, and 21 are allowed.
the primary reason for allowance is the combination of steps of administering a bolus of a particular renal injury inducer and determining ACR in a urine sample.  The closest prior art is Eckel et al. (of record; from IDS; 2011 J. Am. Soc. Nephrol. 22: 526-535; “Eckel”).  Eckel teaches a method that includes the steps of administering a 28-day infusion of a particular renal injury inducer and determining albumin and creatinine levels in a urine sample.  However, the prior art provides no rationale to modify both steps of Eckel and administer a bolus of a particular renal injury inducer and determine ACR in a urine sample.

Conclusion

This application is in condition for allowance except for the following formal matters: This application is in condition for allowance except for the presence of claims 2, 5, 7, 15, 16, and 19, directed to an invention non-elected with traverse in the reply filed on 12/01/2020. 
Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618